Per Curiam.

Respondent, who was admitted to the Bar in this Department on September 15, 1958 has been charged in a petition filed by the Monroe County Bar Association with professional misconduct. He was convicted on March 9, 1970 in the United States District Court for the Western District of New York, of willfully and knowingly failing to file a timely income tax return for the year of 1965 and was fined $500.
We have stated on previous occasions that an attorney has a duty to comply strictly with statutory mandates, particularly those relating to making income tax returns and payment of taxes due. (Matter of Mondo, 31 A D 2d 420; Matter of Costello, 21 A D 2d 364.) Respondent’s conduct was a positive violation of the Canons of Professional Ethics then in existence in that he did not uphold the honor of his profession (canon 29) and failed in his duty as a patriotic loyal citizen (canon 32).
Respondent is guilty of professional misconduct and should be suspended from the practice of law for six months and there*145after until there has been compliance with the conditions to be stated in the order to be entered herein including the payment of all income taxes and until the further order of the court.
DelVecchio, J. P., Marsh, Moule, Cardamone and Henry, JJ., concur.
Order of suspension entered.